226 F.2d 781
97 U.S.App.D.C. 220
Abraham TRAUB, Appellant,v.UNITED STATES of America, Appellee.
No. 12596.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 1, 1955.Decided Nov. 10, 1955.

Mr. Harry I. Rand, Washington, D.C., for appellant.
Mr. Max H. Goldschein, Sp. Asst. to the Atty. Gen., of the bar of the Supreme Court of Tennessee, pro hac vice, by special leave of Court, with whom Mr. Leo A. Rover, U.S. Atty., was on the brief, for appellee.  Messrs. John J. Sexton, Jr., Atty. Dept. of Justice, and Carl W. Belcher, Asst. U.S. Atty., also entered appearances for appellee.
Before EDGERTON, Chief Judge, and BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
We recently reversed Traub's conviction on charges that he disobeyed a court order directing him to produce books and papers and to testify in response to a grand jury subpoena.  Traub v. United States, 98 U.S.App.D.C. 43, 232 F.2d 43.  On November 24, 1954, he moved that the District Court (1) direct the United States Marshal to return to him or his attorneys the books and papers which he brought to court in compliance with the subpoena and left in the Marshal's possession, and (2) enjoin the attorneys for the United States from further interrogating him before the same grand jury.  This appeal is from an order denying that motion.


2
In regard to the question of further interrogation, the motion is premature.  But government counsel have conceded in open court that Traub is entitled to the return of the books and papers.  With respect to them the order is reversed.  In other respects it is affirmed.


3
Reversed in part; affirmed in part.